Order entered March 1, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01181-CV

                               JAMES H. GENTRY, Appellant

                                               V.

                              BENJAMIN N. SMITH, Appellee

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 199-03888-2018

                                           ORDER
       Before the Court is appellant’s February 27, 2019 motion. In his motion, appellant

acknowledges that the Court sent him a paper copy of the clerk’s record. He requests a paper

copy of all other documents that have been filed with this Court in this appeal and says such

documents are necessary so he may reference them in his reply brief. The appellate record

consists of the clerk’s record and, if necessary to the appeal, the reporter’s record. See TEX. R.

APP. P. 34.1. The appellate record in this appeal consists only of the clerk’s record. A party’s

brief must contain references to the appellate record. Appellant has a copy of the appellate

record. Accordingly, we DENY appellant’s motion.


                                                      /s/   KEN MOLBERG
                                                            JUSTICE